OPINION OF THE COURT
Per Curiam.
In this proceeding, the respondent is charged with two al*333legations of professional misconduct. The Special Referee sustained both charges. The Grievance Committee and the respondent have each moved to confirm the report of the Special Referee.
Charge One alleged that the respondent is guilty of professional misconduct in that he was convicted of a serious crime. On March 15, 1995, the respondent was convicted in the Criminal Court of the City of New York, upon his plea of guilty, of offering a false instrument for filing in the second degree, in violation of Penal Law § 175.30, a class A misdemeanor. The respondent was sentenced to a conditional discharge and a $10,000 fine. By reason of the foregoing, the respondent violated Code of Professional Responsibility DR 1-102 (A) (4) (22 NYCRR 1200.3 [a] [4]).
Charge Two alleged that by the actions described in Charge One, the respondent has engaged in conduct that adversely reflects on his fitness to practice law in violation of Code of Professional Responsibility DR 1-102 (A) (8) (22 NYCRR 1200.3 [a] [8]). The "false instrument” which was offered for filing was a false New York State and City Resident Income Tax Return for the calendar year 1992.
Based on the respondent’s admissions, the Special Referee properly sustained the charges. Accordingly, the motion and cross motion to confirm the report of the Special Referee are granted.
In determining an appropriate measure of discipline to impose, we have considered the mitigation evidence offered by the respondent, including the character references submitted on his behalf, his expressed remorse, and his previously unblemished record after approximately 33 years in practice. Under the circumstances, the respondent is censured for his professional misconduct.
Mangano, P. J., Bracken, Balletta, Rosenblatt and Florio, JJ., concur.
Ordered that the petitioner’s motion and the respondent’s cross motion to confirm the report of the Special Referee are granted; and it is further,
Ordered that the respondent, Robert Fassberg, is hereby censured.